Title: To Thomas Jefferson from Samuel Smith, 23 July 1807
From: Smith, Samuel
To: Jefferson, Thomas


                        
                            Dr Sir/
                            Balto. 23 July 1807
                        
                        I do myself the honor to inclose to you a letter just received from Genl. Dearborn—I do not admire either
                            the Cost
                            in Mariners or Mastters—I asked for the loan of two Brass field peices which I had brought back from the Western Insurrection and
                            which I had Caused to be delivered in good order to the commanding Officers at the Fort—and am answered by reflections on
                            the State of Maryland—I told him that the Capt. of Artillery was a Man of great Wealth & would himself provide a pair
                            of Guns as Soon as possible—in the mean time he was anxious to train his Men & would return the Guns the moment they
                            were wanted—
                        It is true that our Militia was entirely deranged—but It is also, as true that we Shall in two week have 4
                            Compy. Cavalry 2 Compy. Artillery & 3000 Infantry perfectly organized & better trained than those of our
                            neighbouring States—The people are in earnest now & train
                            Constantly—
                        The Tenders Chase back any of our fast Sailing Boats that attempt to go out—I have the honor to be/
                  Your friend & servt
                        
                            S. Smith
                     
                        
                        
                            Please return the letter
                        
                    